Citation Nr: 1456436	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for right knee patellofemoral syndrome and degenerative joint disease prior to July 23, 2011 and an initial rating higher than 10 percent thereafter.  

2. Entitlement to an initial compensable rating for left knee patellofemoral syndrome and degenerative joint disease prior to July 23, 2011 and an initial rating higher than 10 percent thereafter.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), whereby the RO granted service connection for right and left knee patellofemoral syndrome and assigned a noncompensable rating for each knee.  In a rating decision in August 2012, the RO raised the rating for each knee to 10 percent, effective July 23, 2011.  Thus the issues have been characterized as reflected on the title page.  

In October 2014, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran most recently was afforded a VA examination in May 2014.  In October 2014, he testified that the VA examiner who evaluated his bilateral knee disability did not fully consider the extent of functional loss in his knees due to pain.  Further, the Veteran stated that his bilateral knee disability increased in severity since his last VA examination.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his bilateral knee disability.  

In October 2014 the Veteran also testified that he does not work in part because of his service-connected bilateral knee disability.  The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should develop a claim for a TDIU.

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding pertinent VA and non-VA treatment records to include pertinent medical records associated with the Social Security Administration.  With the Veteran's assistance obtain copies of the records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Provide appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 regarding the claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3. After the above has been completed, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected bilateral knee disability.  The examiner should address range of motion findings, to include after repetitive use, as well as any functional loss due to pain or painful motion, weakness, excess fatigability, incoordination, pain on movement, swelling or atrophy.  The examiner is also asked to address whether there is ankylosis, dislocated semilunar cartilage, lateral instability or recurrent subluxation of either knee.

The examiner should also address whether the service-connected right knee and left knee disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his educational and occupational background.

The examiner should provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.  

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




